901 F.2d 694
Seth WARD, Appellee,v.RESOLUTION TRUST CORPORATION, as Conservator for MadisonGuaranty Savings & Loan Association, Appellant.
No. 89-1980.
United States Court of Appeals,
Eighth Circuit.
Submitted April 13, 1990.Decided May 7, 1990.

On Appeal from the United States District Court for the Eastern District of Arkansas;  Stephen M. Reasoner, Judge.
Lawrence F. Bates, Washington, D.C., for appellant.
Diane K. Lettelleir, Dallas, Tex., for appellee.
Prior report:  881 F.2d 564.
Before ARNOLD and FAGG, Circuit Judges, and ROSS, Senior Circuit Judge.
PER CURIAM.


1
This appeal is moot.  The Resolution Trust Corporation has removed the case for a second time to the District Court, and the other side has abandoned any contest of the propriety of this removal.  It therefore does not matter whether or not the initial order of remand was in error.  Whichever way that question is decided, the second removal petition is uncontested, and the case will go forward in the District Court.  The second removal petition, filed under the terms of the new statute, Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA), Pub.L. No. 101-73, 1989 U.S.Code Cong. & Admin.News (103 Stat.) 183 (codified as amended 12 U.S.C. Sec. 1821, et seq.), makes it unnecessary to decide whether the first removal was proper.


2
The appeal is dismissed as moot.  Our mandate will issue forthwith.  The District Court should now proceed with the case pending before it.


3
It is so ordered.